Citation Nr: 1541428	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-22 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability of the right knee.

2.  Entitlement to a rating in excess of 20 percent for status post L3-4, L4-5 discectomy with degenerative disc disease at L4-L5 with residual scar.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a May 2014 Travel Board hearing before the undersigned.  A transcript of those proceedings is of record.  


FINDINGS OF FACT

1.  The Veteran's right knee arthritis is etiologically related to the in-service trauma of parachute jumps.

2.  The Veteran's lumbosacral spine disability does not produce forward flexion limited to 30 degrees, ankylosis of the spine, or intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an evaluation in excess of 10 percent for status post L3-4, L4-5 discectomy with degenerative disc disease at L4-L5 with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

There is no need to discuss VA's duties to notify and assist with respect to the claim for service connection for a right knee disability; as that claim is being granted herein, any error has not been prejudicial to the Veteran. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in June 2010.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  There is no indication of any outstanding records relevant to the appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at a May 2014 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).  

As such, all necessary development has been accomplished, and no further assistance to the appellant is required.  38 C.F.R. § 3.159(c); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection for a Right Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran asserts that he began to experience knee pain in service, which he believes is related to his approximately 70 jumps while a member of an airborne unit.  The Board notes that the Veteran's service records confirm his airborne training, and indicate that he received a Parachutist Badge.  After separating from service in January 2006, he was first treated for knee pain in August 2009.  In October 2009, at the age of 34, was diagnosed with arthritis of the right knee.  

The Board finds the Veteran's testimony that he experienced knee trauma and pain as a result of his parachute jumps in service to be competent and credible.  The relationship between trauma and arthritis is within the common knowledge, including that of this adjudicator.  Considering the Veteran's October 2009 diagnosis of arthritis of the right knee at age 34, which occurred within relative proximity to his January 2006 separation from service, and in light of the trauma associated with his approximately 70 airborne jumps during service, the Board finds that a medical nexus opinion is unnecessary to determine that his arthritis of the right knee is associated with his in-service physical trauma.  Service connection is warranted.  38 C.F.R. § 3.303.

Increased Rating for a Disability of the Lumbosacral Spine

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court of Appeals for Veterans Claims (Court) has further explained, however, that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Throughout the period on appeal, the Veteran's lumbosacral disability has been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 directs that degenerative arthritis should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) unless there is evidence of incapacitating episodes due to intervertebral disc syndrome.  Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board notes that the General Rating Formula instructs the rater to evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  The Veteran's radiculopathy of the right lower extremity, which is related to his spine disability, is separately rated at 10 percent disabling.  The Veteran did not seek an increase in the rating for his service-connected radiculopathy, and did not indicate that he was appealing that disability rating in this appeal.  As such, the Board will not consider whether any increased rating for radiculopathy of the right lower extremity is warranted.  Similarly, the Board is not considering the appropriate rating for the Veteran's service-connected residual scar due to discectomy.

The evidence of record concerning the Veteran's lumbosacral spine disability fails to demonstrate at any time that the Veteran has experienced forward flexion limited to 30 degrees or less.  At his July 2010 VA examination, he had forward flexion to 50 degrees, with pain at that point, and extension to 10 degrees, at which point pain began.  Repetitive motion did not cause any additional loss due to pain, fatigue, weakness, or incoordination.  There was no instability in the lumbar spine region, but the examiner noted tenderness and spasm of the paraspinal muscles.  The examiner diagnosed the Veteran with status post L3-L4 diskectomy with degenerative changes at L4 and L5 with residual scar.  

At a subsequent examination in January 2014, the examiner determined that forward flexion was limited to 70 degrees, including after repetition and in consideration of where pain began.  Extension was to 30 degrees, without further limitation due to pain or on repetition.  While there was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing, there was "functional loss and/or functional impairment" of the spine after repetitive use, including less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The examiner found that there was no intervertebral disc syndrome of the thoracolumbar spine.

Without any evidence of forward flexion limited to 30 degrees, ankylosis of the spine, or intervertebral disc syndrome, a rating in excess of 20 percent is not warranted.  There is likewise no evidence of additional functional loss due to pain, weakness, excess fatigability, or incoordination that would warrant a higher rating.  Id.

Extraschedular Consideration

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for his lumbosacral spine disability, radiculopathy of the right lower extremity and a scar, both as secondary to the lumbosacral disability, and bilateral pes planus.  Further, through this decision, he is being granted service connection for his right knee disability.  The Veteran's combined disability rating is currently 30 percent. 

Whether looking at one disability or the combined effects of all of the service-connected disabilities, extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  Such is not present in this case.  

The Veteran has not alleged and the record does not support a finding that he has frequently been hospitalized as a result of his service-connected disabilities.  Examination reports from the period on appeal indicate that the Veteran has maintained full-time employment as a security director for an office complex.  While he has some limitations in his ability to work due to his various service-connected disabilities, he was able to manage his limited abilities in the course of his position, including by limiting the amount that he sat, stood, or walked at a time.  An August 2009 note indicated that his disabilities did not debilitate him from his daily activities of living.  Similarly, in October 2009, he stated that his disabilities did not prevent him from doing his job as he would like to.  He remains able to lift up to 40 pounds, despite his disabilities.  The January 2014 examiner noted the limitations in prolonged sitting, standing, and walking, but did not find that there were any other limitations with respect to his employment, and the Veteran told that examiner that he maintained his position as security director. 

The Veteran's service-connected disabilities certainly limit his abilities work.  That limitation, however, this is reflected by the combined ratings currently assigned.  (The Board acknowledges that the Veteran does not have a disability rating assigned for his right knee disability at this time, but the same considerations as to the hospitalization and work-related impacts will apply in that analysis).  He is unquestionably still able to perform his job.  Marked interference with employment above that already accounted for by the currently assigned combined disability ratings is not present.  

No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements.  Simply put, the Veteran's service-connected disabilities do not present an exceptional or unusual disability picture.  

Total Disability Rating Based on Individual Unemployability (TDIU)

As there is no suggestion in the record of unemployability, the issue of entitlement to a TDIU has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a disability of the right knee is granted.

Entitlement to a rating in excess of 20 percent for status post L3-4, L4-5 discectomy with degenerative disc disease at L4-L5 with residual scar, is denied.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


